DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 that are drawn to a deployment device in the reply filed on 08 January 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected method of fabricating a deployment device, and method of deploying plurality of surface benthic microbial fuel cell systems by way of a deployment device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "…the deployment mechanism comprises at least one of: and underwater modem, a battery, a high-pressure pump, and at least one hose." It is unclear whether the meaning of “and at least one hose” requires the at least one hose as part of the deployment mechanism or if it is optional and can be replaced with one of the other elements of the list. For the purposes of this office action, the Examiner assumes the claim to mean that the at least one hose is a non-limiting element of an optional selection from the list. 
Claim 9 recites the limitation "wherein the plurality of anodes comprises a scalable area for varying output power." It is unclear whether the scalable area applies to the total footprint of the plurality of anodes or if it refers to the surface area of individual anodes. Appropriate action is required. 
Claim 13 recites the limitations "The device of claim 7, wherein the oxygen-barrier layer comprises a plurality of oxygen-barrier layers”, and “…wherein the benthic microbial fuel cell system… comprises a plurality of benthic microbial fuel cell systems”. This limitation suggests that the number of oxygen-barrier layers and the number of benthic microbial fuel cell systems in the scope of the invention is indefinite. The applicant may overcome this rejection by amending claim 7, which claim 13 is dependent on, to recite "at least one" oxygen-barrier layer and "at least one" benthic microbial fuel cell system. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “scalable area” does not further limit the subject matter because any given area is scalable.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2012/0276418). Hereinafter referred to as Zhou.

    PNG
    media_image1.png
    662
    924
    media_image1.png
    Greyscale

Regarding claim 1, Zhou discloses a deployment device (“microbial fuel cell device” [0013]), comprising:
a frame (“connection tubes” [0020], Fig. 9 annotated above); and
a deployment mechanism (“insulated tubes of… two open ends” [0020], Fig. 9 annotated above) operably coupled with the frame and configured to perform at least one of deploy and retract a plurality of surface benthic microbial fuel cell systems (“microbial fuel cells” [0020], and “plurality of…” [0022]) in at least one manner of manually, autonomously, and semi-autonomously (step “(ii)” [0015] where semi-autonomously may apply).
Regarding claim 2, Zhou discloses all of the limitations as set forth in claim 1 above for the device, wherein the frame comprises:
a plurality of horizontal members (Fig. 9 annotated above);

a plurality of curved members (Fig. 9 annotated above),
the plurality of horizontal members, the plurality of vertical members, and the plurality of curved members arranged and coupled together in any configuration that accommodates the plurality of surface benthic microbial fuel cell systems ([0023]).
Regarding claim 6, Zhou discloses all of the limitations as set forth in claim 1 above for the device, wherein the frame and the deployment mechanism are scalable and configurable ([0021]) to accommodate more than four benthic microbial fuel cell systems (“frame is increased from 1 to 10 in number” [0064]), whereby various power requirements for given implementations are achievable.
Regarding claim 7, Zhou discloses all of the limitations as set forth in claim 1 above for the device, further comprising a surface benthic microbial fuel cell system (“whole structure” [0046]), the surface microbial fuel cell system comprising:
an oxygen-barrier layer (“carbon cloth 6” [0048], Fig. 2); and
a benthic microbial fuel cell system, having a plurality of anodes (“anode 4” and plurality configuration [0046]), disposed in relation to the oxygen-barrier layer (Fig. 3 and Fig. 4).
Regarding claim 8, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the plurality of anodes comprises a plurality of surface anodes (“the anode being in close contact… with the sediment…” [0014]).
Regarding claim 9
Regarding claim 10, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the oxygen-barrier layer eliminates a burial requirement of the plurality of anodes ([0055] where the device has an insertion deployment, and the anodes only require contact with the sediment of a body of water in order to create an “anode chamber” and does not require burial).
Regarding claim 11, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the benthic microbial fuel cell system further comprises a corresponding plurality of cathodes (“membrane 7” as a component of “cathode 3” [0048], and the plurality configuration of the cathode [0046]).
Regarding claim 12, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the surface benthic microbial fuel cell system, comprising the benthic microbial fuel cell system disposed in relation to the oxygen-barrier layer, is configured to at least roll and unroll in relation to a deployment device in at least one manner of manually, autonomously, and semi-autonomously (“the frame is wrapped by the membrane cathode… The membrane cathode is wrapped by the anode” [0045] where manually may apply).
Regarding claim 13, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the oxygen-barrier layer comprises a plurality of oxygen-barrier layers (“6” Fig. 2 applied to Fig. 1), and
wherein the benthic microbial fuel cell system, having a plurality of anodes, disposed in relation to the oxygen-barrier layer, comprises a plurality of benthic microbial fuel cell systems, each benthic microbial fuel cell system having a plurality of anodes, and each benthic microbial fuel cell system respectively disposed in relation to the plurality of oxygen-barrier layers (“4” Fig. 3 applied to Fig. 2, then to Fig. 9).
Regarding claim 14, Zhou discloses all of the limitations as set forth in claim 7 above for the device, further comprising a circuit (“Wires are extended…” [0055]) configured to electrically couple together the plurality of anodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claims 1 and 7 above, and further in view of Chadwick et al (US 2018/0097237). Hereinafter referred to as Chadwick.
Regarding claim 3, Zhou discloses a deployment mechanism (“insulated tubes of… two open ends” [0020]) operably coupled with the frame (annotated Fig. 9 above) that is configured to deploy a plurality of surface benthic microbial fuel cell systems (Fig. 9). Zhou does not 
However, Chadwick discloses a plurality of surface benthic microbial fuel cell systems (“linear array benthic microbial fuel cell” or “LA-BMFC” [0020]) that is deployed on a seafloor level ([0021]). Chadwick also discloses that the plurality of surface benthic microbial fuel cell systems comprise of sensor nodes ([0020], “120” Fig. 1) and electronics module ([0021], “140” Fig. 1). Chadwick teaches that the sensor nodes monitor and report environmental parameters as well as human/animal activities in a marine environment ([0020]), and the electronics modules harvest sea floor energy to transfer to power hydrophones elements along the surface benthic microbial fuel cell systems ([0021]). Furthermore, Chadwick teaches that this arrangement of the surface benthic microbial fuel cell systems enables it to be directly integrated with linear-array sensor systems and seafloor cables that require no additional engineering and deployment effort, and the harvested energy to be transferred directly to its power conductors ([0022]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the plurality of surface benthic microbial fuel cell systems of the deployment mechanism of Zhou by integrating sensor nodes and an electronics module, as in Chadwick, in order to achieve surface benthic microbial fuel cell systems that have the ability to transfer information about the seafloor environment and harvested energy to the systems’ power conductors without additional deployment efforts.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claim 1 above, and further in view of Zhang et al (US 2002/0011335). Hereinafter referred to as Zhang.
Regarding claim 4, Zhou discloses a deployment device (“microbial fuel cell device” [0013]), comprising:
a frame (“connection tubes” [0020], Fig. 9 annotated above); and
a deployment mechanism (“insulated tubes of… two open ends” [0020], Fig. 9 annotated above) operably coupled with the frame and configured to perform at least one of deploy and retract a plurality of surface benthic microbial fuel cell systems (“microbial fuel cells” [0020], and “plurality of…” [0022]) in at least one manner of manually, autonomously, and semi-autonomously (step “(ii)” [0015]).
Zhou does not disclose that the deployment device comprises a retraction mechanism.
	Zhang discloses a frame (“production manifolds 700” [0080]) and a deployment mechanism that is operably coupled with the frame and configured to deploy a plurality of surface benthic microbial fuel cell systems (“one or more fuel cells 730” [0081]). Zhang teaches a retraction mechanism by the replacement and replenishment of the benthic microbial fuel cell systems once they have exhausted their resources of oxidant and fuel supply to generate power ([0082]). Furthermore, Zhang teaches that this operation of the surface benthic microbial fuel cell systems contributes to providing electrical power needed to various subsea applications ([0008]) despite the number of obstacles that it faces ([0006]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to add a periodic replacement or replenishing of the surface benthic microbial fuel cell systems to Zhou when oxidant and fuel supply that drive power generation are exhausted. The skilled artisan would then be able to obtain a deployment device that can sustainably provide electrical power needed to various subsea applications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) and Zhang (US 2002/0011335) as applied to claim 4 above, and further in view of Kruger et al (US 2003/0000448). Hereinafter referred to as Kruger.
Regarding claim 5, Zhou discloses all of the limitations as set forth in claims 1 and 4 above. Zhou does not disclose that the retraction mechanism comprises a winch.
However, Zhang discloses that the replacing of the surface microbial fuel cell systems (“fuel cells” [0082]) is accomplished by divers, remote operated vehicles, or autonomous underwater vehicles as examples ([0082]). Kruger discloses a mast device for submarines ([0004]) that is connected to the control station inside the submarine, and provided for receiving and emitting information ([0002]). Kruger teaches that the mast device comprises of a winch ([0021], “8” Fig. 1) that is coupled with a buoyant unit of the mast device through a flexible coupling means ([0026]) such that the winch lets out and pulls in the flexible coupling means for simplified repositioning of the buoyant unit. 
Therefore, it would have been obvious for a person of ordinary skill in the art to combine the winch of Kruger with the remote operated vehicles or autonomous underwater vehicles of Zhang in order to achieve a simplified retraction mechanism for the vehicles so that periodic replacement and replenishing of the surface benthic microbial fuel cell systems can be done efficiently.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claims 7 and 13 above, and further in view of Suzuki et al (US 2018/0358627 – English equivalent of CN 108292756). Hereinafter referred to as Suzuki.
Regarding claims 15 and 16, Zhou discloses the deployment device that further comprises the surface benthic microbial fuel cell system (“whole structure” [0046]), which comprises an oxygen-barrier layer (“carbon cloth 6” [0048], Fig. 2). Zhou does not disclose that the oxygen-barrier layer comprises a rubber mat, and that the rubber mat comprises at least one of an impermeable ethylene propylene diene rubber mat and any other oxygen-permeable material layer.
However, Suzuki discloses a surface benthic microbial fuel cell system (60 Fig. 6, “fuel cell unit” [0074]) that comprises an oxygen-barrier layer (“3” Fig. 1, which is of “10” in Fig. 6, “gas diffusion layer” [0025]). Suzuki also discloses an adhesive layer (“2” Fig. 1, [0031]) that joins a water-repellant layer (“1” Fig. 1, [0019] that serves to separate a gas phase from a liquid phase in a wastewater tank) to the oxygen-barrier layer ([0031]). Suzuki teaches that the adhesive layer may be made of a resin containing at least one selected from styrene-butadiene rubber, butyl rubber, nitrile rubber, chloroprene rubber, and ethylene-propylene rubber ([0040]). Furthermore, Suzuki teaches that this structure enables diffused gas travelling from the water-repellant layer is directly supplied to the surface of the oxygen-barrier layer, and an oxygen reduction reaction can be carried out efficiently ([0023]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a rubber mat such as the adhesive layer of Suzuki to the surface benthic microbial fuel cell systems of Zhou in order to achieve a structure for the fuel cell systems that enables efficient gas 

Regarding claim 17, Zhou discloses the deployment device, wherein the oxygen-barrier layer comprises a plurality of oxygen-barrier layers (“6” Fig. 2 applied to Fig. 1), and that each benthic microbial fuel cell systems of the plurality of benthic microbial fuel cell systems are respectively disposed in relation to the plurality of oxygen-barrier layers (“4” Fig. 3 applied to Fig. 2, then to Fig. 9). Zhou does not disclose that the plurality of benthic microbial fuel cell systems comprises an overall power output in a range of approximately 500 mW to approximately 800 mW.
However, Suzuki discloses a plurality of benthic microbial fuel cell systems (“each of the negative electrodes is disposed so as to contact on surface of the ion-permeable membrane” [0063], comprised of “20” and “30” Fig. 3) that are disposed in relation to a plurality of oxygen-barrier layers (“3” Fig. 1, which is of “10” in Fig. 6, “gas diffusion layer” [0025]). Moreover, Suzuki discloses that the ion-permeable membrane (“30” Fig. 3) separates the anodes (“20” Fig. 3) from the cathodes (“10” Fig. 3, [0062]), which includes a water-repellant layer (“1” Fig. 1), a rubber mat (“2” Fig. 1, “adhesive layer” [0040]), the oxygen-barrier layer, and a catalyst layer (“4” Fig. 1). Suzuki teaches that the plurality of benthic microbial fuel cell systems of this structure is able to produce an overall power output based on the surface area of the benthic microbial fuel cell systems of approximately 150 mW/m2 to 300 mW/m2 (Fig. 5), and that the area of the fuel cell systems may be changed to achieve a desired function ([0103]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the structure of the benthic microbial fuel cell systems of Zhou by implementing a similar 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721